Citation Nr: 1820754	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel




INTRODUCTION

The Veteran had active service from February 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had previously requested a hearing before the Board.  However, in an October 2011 statement, the Veteran indicated that he no longer desired a hearing before the Board and agreed to have his hearing heard by a Decision Review Officer (DRO) at the RO.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2017).  The Veteran's DRO hearing was conducted on January 2015 and a copy of the transcript has been associated with the claims file and reviewed accordingly.

The Board denied the appellant's claims for service connection in a March 2016 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the March 2016 decision as to those issues.  The Court granted the JMR in a November 2016 Order.  The issue has been returned to the Board for further consideration.

This claim was previously before the Board in April 2017, at which time it was remanded for additional development.  That development having been completed, these claims are once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Veteran's claims were previously remanded for the purpose of providing a VA examination in order to ascertain the current diagnoses and etiologies of the Veteran's bilateral knee disabilities.  In particular, the VA examiner was asked to consider the Veteran's lay assertions of overuse of his bilateral knees in his duties as a military police officer, in which he had to be on his feet for up to 12 hours at a time, as well as his assignment to a mountain base in Turkey, in which he had to climb great distances often.

The Veteran was provided with a VA examination in June 2017, with an addendum opinion in November 2017.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with osteoarthritis of the bilateral knees.  The examiner opined that it was less likely than not that the osteoarthritis was the result of military service, but more likely the result of the natural aging process.  In support, the examiner provided that the Veteran's service treatment records were absent for any discussion of complaints or diagnoses of any disabilities affecting the knees.  There appeared to be no elicitation of the Veteran's lay statements regarding his military police service or service in Turkey nor any discussion of such in the examiner's rationale showing that such had at least been considered.

The Board finds that the June 2017 VA examination did not fully address the inquiry posed in its April 2017 Remand.  In particular, the examiner failed to address the Veteran's lay assertions and, instead, merely relied on the absence of medical evidence in the Veteran's service treatment records to form the opinion.  In this regard, it is noted that the Court of Appeals for Veterans Claims (Court) has found that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, it is noted that the Court has found that an examination is inadequate where the examiner solely relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Id. at 39-40; Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, the claims file should be returned to the 2017 VA examiner so that an addendum opinion may be rendered after having considered and discussed the Veteran's lay assertions regarding his military police service or service in Turkey.

Additionally, it is noted the Veteran submitted a June 2017 opinion from his VA outpatient treatment provider.  Upon an objective examination and subjective interview, the examiner diagnosed the Veteran with osteoarthritis of the bilateral knees, the left worse than the right.  The examiner stated that the left knee appeared to have an etiology of a different origin than that of the right knee, but he could not provide any exact indication of when or how it was caused.  The examiner opined that the Veteran's bilateral knees were likely caused by both aging and micro-traumas sustained during the Veteran's military service.  The examiner did not further explain how such micro-traumas could lead to the development of bilateral osteoarthritis many decades later and the source of medical authority for such findings. 

The Board notes that the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the opinion from the Veteran's VA outpatient medical provider is inadequate for adjudication purposes.  However, it does provide a further indication that the Veteran's in-service activities may have led to the development of his currently diagnosed bilateral osteoarthritis of the knees.  Therefore, upon remand, the VA examiner is also directed to consider and discuss the findings of the June 2017 opinion from the Veteran's VA treatment provider.


Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since he last provided this information. After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2.  After these records have been retrieved and associated with the claims file, return the Veteran's claims file to the VA examiner who conducted the June 2017 and November 2017 VA examination and addendum opinion for the provision of an additional addendum opinion.  If that examiner is no longer available, the Veteran's claims file should be forwarded to an examiner of like skill and qualification.  The examiner must review the claims file. Any testing deemed necessary should be performed.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed bilateral knee disability is etiologically related to the Veteran's military service.  In particular, the examiner must consider and discuss the Veteran's lay assertions of overuse of his bilateral knees in his duties as a military police officer, in which he had to be on his feet for up to 12 hours at a time, as well as his assignment to a mountain base in Turkey, in which he had to climb great distances often.

Additionally, the examiner should consider and discuss the findings and opinion of the June 2017 VA outpatient treatment provider who generally found that the Veteran's current bilateral knee osteoarthritis could be related to the Veteran's claimed overuse in service as well as the natural aging process.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above action, and any other development, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




